DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 15 are pending.
Claims 1 – 15 are rejected. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 2 recites the limitation "the quantity of chlorinated precursors…” in line 1 to 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unilever PLC (WO 95/26391).
The clam covers a triglyceride oil.
Unilever discloses a triglyceride oil in Examples 3 & 6 in Table 1.
Applicant is reminded that claim 12 is claimed in a Product-by-Process format.  MPEP §2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” 
 It is well settled that the presence of process limitations in product claims, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to that product.  The addition of a method step in a product claim, which product is not otherwise patentably distinguish over the prior art, cannot impart patentability to that old product." SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1318 (Fed. Cir. 2006) (quoting In re Stephens, 345 F.2d1020, 1023 (CCPA 1965).  
in ln re Thorpe, 777 F.2d 695, 697, 698,227 USPQ 964, 966 (Fed. Cir. 1985):   Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
In Examination, “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Additionally, once the Examiner establishes that a product, recited in terms of its process of making, is prima facie unpatentable due to anticipation, Appellants bear the burden of proving "that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." Id. at 698 (quoting In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980); In re Best, 562 F.2d 1252, 1255 (CCPA 1977)). 
Accordingly, applicant's claim is considered a product claim, and the process steps do not have any weight, if the product is known over prior art.  In this case the product or composition is known from Unilever PLC.  Therefore, the claim is anticipated by the prior art.
Claim Rejections - 35 USC § 102
Claim(s) 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertoli et al. (WO 2011/009843).
The clam covers a triglyceride oil.
Bertoli discloses a triglyceride oil in Example 1.

It is well settled that the presence of process limitations in product claims, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to that product.  The addition of a method step in a product claim, which product is not otherwise patentably distinguish over the prior art, cannot impart patentability to that old product." SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1318 (Fed. Cir. 2006) (quoting In re Stephens, 345 F.2d1020, 1023 (CCPA 1965).  
Accordingly, applicant's claim is considered a product claim, and the process steps do not have any weight, if the product is known over prior art.  In this case the product or composition is known from Unilever PLC.  Therefore, the claim is anticipated by the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Unilever PLC (WO 95/26391).
Rejected claim 1 covers, inter alia, a method for purification of a triacylglyceride oil comprising the steps: (a)  admixing the triacylglyceride oil with an auxiliary trapping agent, wherein the melting temperatures of the triacylglyceride oil and the auxiliary trapping agent are substantially different, wherein the auxiliary trapping agent is soluble in the triacylglyceride oil, and wherein the auxiliary trapping agent is more polar than the triacylglyceride oil; (b)  (i) crystallising the auxiliary trapping agent by cooling the mixture 
Dependent claims 2 – 7 further limit the reactants.  Dependent claims 8 – 11 further limit the method.  
Clam 12 it is a triglyceride.
Claim 13 cover, inter alia, a Method for purification of a triacylglyceride oil using an auxiliary trapping agent wherein the melting temperatures of the triacylglyceride oil and the auxiliary trapping agent are substantially different, wherein the auxiliary trapping agent is soluble in the triacylglyceride oil, wherein the auxiliary trapping agent is more polar than the triacylglyceride oil, and wherein the purification comprises crystallising the auxiliary trapping agent or the triacylglyceride oil.
Dependent clam 15 further limits the method.
The Examiner combined the rejection for claims 1-13 and 15 because the prior art of Unilever is applicable to all claim sets, and the invention of claims 13 and 15 are not patentability unobvious from the invention of claims 1 – 12.  
However, Unilever discloses a triglyceride oil and a process for obtaining the oil, the process comprises using as an additive a crystallisation modifying substance comprising a monoglyceride or diglyceride of fatty acids.  (abstract).  Examples 3 or 6  disclose the process as comprising:   admixing palm oil with monopalmitin (ex. 3) or 
The difference between Unilever and the claimed inventions is that it does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).  
However, based on the above, Unilever teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill before the effective filing date of the instantly claimed invention (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
The remaining difference between Unilever and the instantly claimed invention is as follows: the quantity of chlorinated precursors of monochloropropandiol esters is reduced; and the pH of the triglyceride oil is adjusted before step (b).  
However, with regard to the quantity of chlorinated precursors of monochloropropandiol esters is reduced, the Examiner turns to the teaching of Unilever.  The modify substance of Unilever, is substantially identical to the auxiliary trapping agent set out in claims 5 and 6.  As such, the reduction in the monochloropropandiol esters in the triglyceride of Unilever would flow naturally from their process. It is well settled that a patent cannot be properly granted for the discovery of a result which would flow naturally from the teaching of the prior art. In re Libby, 118, USPQ 94, 96; 255 F2d 412 (C.C.P.A. 1958).
Regarding the pH of the triglyceride oil is adjusted before step (b), the Examiner turns to the teaching of Unilever.  The prior art of Unilever teaches that the palm oil being treated with the crystallisation modifying substance is refined, which includes neutralization.  Neutralization involves changing the pH of the palm oil.  This limitation is deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 
Claim Rejections - 35 USC § 103
Claims 1 – 3, 7, 8 and 11 – 14.are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa et al. (EP 2471897).
Rejected claim 1 covers, inter alia, a method for purification of a triacylglyceride oil comprising the steps: (a)  admixing the triacylglyceride oil with an auxiliary trapping agent, wherein the melting temperatures of the triacylglyceride oil and the auxiliary trapping agent are substantially different, wherein the auxiliary trapping agent is soluble in the triacylglyceride oil, and wherein the auxiliary trapping agent is more polar than the triacylglyceride oil; (b)  (i) crystallising the auxiliary trapping agent by cooling the mixture of step (a) below the melting temperature of the auxiliary trapping agent, the auxiliary trapping agent has a higher melting temperature than the triacylglyceride oil; or (ii) crystallising the triacylglyceride oil by cooling the mixture of step (a) below the melting temperature of the triacylglyceride oil, the triacylglyceride oil has a higher melting temperature than the auxiliary trapping agent; and (c)    separating solid and liquid phases of the product of step (b).
Dependent claims 2 and 7 further limit the reactants.  Dependent claims 8 and 11 further limit the method.  
Clam 12 it is a triglyceride.
Claim 13 cover, inter alia, a Method for purification of a triacylglyceride oil using an auxiliary trapping agent wherein the melting temperatures of the triacylglyceride oil and the auxiliary trapping agent are substantially different, wherein the auxiliary trapping agent is soluble in the triacylglyceride oil, wherein the auxiliary trapping agent is more 
Dependent clam 14 further limits the method.
The Examiner combined the rejection for claims 1-3, 7, 8 and 11 - 14 because the prior art of Unilever is applicable to all claim sets, and the invention of claims 13  and 14 are not patentability unobvious from the invention of claims 1 – 3, 7, 8 and 11.  
However, Kurosawa a method for reducing chloropropanols; such as, 3-chlo-ropropanediol and 3-chloropropanediol fatty acid ester in a glyceride fat or oil. ([009]).  In the method of Kurosawa, the method for removing a low melting point fraction can comprises mixing a glyceride fat or oil with a solvent, cooling and crystallizing the mixture, and fractionating a liquid fraction, and thereby, the low melting point fraction can be removed.  ([0022]).  Examples 7 and 8 disclose an oil and the process for obtaining the oil, the process comprising: admixing palm olein with acetone at 40°C while stirring,  crystallizing the oil by cooling the mixture to 0°C, and separating the solid oil from the liquid phase. ([0046] & [0047]). Example 8 uses acetone for purification of palm olein, with the purification reducing the quantity of chloropropanols.  The method of Kurosawa can be applied to edible refined fats and oils such as soybean oil, rapeseed oil, safflower oil, corn oil, sunflower oil, cottonseed oil, rice oil, olive oil, palm oil, coconut oil, palm kernel oil, sesame oil, beef tallow, lard, and fish oil which are subjected to a refining step such as bleaching and deodorization, and can be preferably applied to a palm-base fat or oil among them. ([0014]).  
The difference between Kurosawa and the claimed inventions is that it does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 
However, based on the above, Kurosawa teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill before the effective filing date of the instantly claimed invention (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2014/0018559 (Nagy et al.); U.S. 2014/0018560 (Sandoz et al.) and U.S. 9,051,260 (Rongione et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622